Citation Nr: 0510645
Decision Date: 01/28/05	Archive Date: 04/27/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-31 191	)	DATE JAN 28 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the veteran's death.

2.  Basic eligibility for nonservice-connected death pension benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


 INTRODUCTION

The veteran served on active duty with the Philippine Commonwealth Army from December 1941 to May 1942 and with the Philippine Guerillas from October 1942 to April 1946.  He died in April 2001 and the appellant is his surviving spouse.  

This claim is before the Board of Veterans Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied entitlement to service connection for the cause of the veterans death.  

In an April 2003 statement, the appellant referred to the provisions of 38 U.S.C.A. § 1318 (West 2002).  This issue is referred to the RO for appropriate action.  

The issues of basic eligibility for nonservice-connected death pension benefits and entitlement to accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veterans death certificate establishes that his death was due to cerebrovascular accident, or CVA, thromboembolism, secondary to chronic hypertension.  

2.  At the time of his death, the veteran was not service connected for any disability.  

3.  There is no evidence of record indicating that the cause of the veterans death had its onset during active service or was related to any in-service disease or injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the veterans death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veterans death certificate shows that he died in April 2001 from CVA, thromboembolism, secondary to chronic hypertension.  The veteran was not service connected for any disability at the time of his death.  

The veterans discharge certificate from the Philippine Commonwealth Army dated in April 1946 noted his physical health at the time of discharge was excellent, stating he did not have any wounds or illnesses in service.  There are no service medical records available.  

In September 2002, the appellant wrote the veterans death was due to his service, based on her personal observations of the veterans health during his lifetime.  

In support of the claim, appellant submitted a medical report dated in February 2003 by Dr. Gladys G. H. Cabeltes, who signed the veterans death certificate.  Dr. Cabeltes stated she did not attend the veterans death but signed the death certificate as part of her duty as a Municipal Health Officer, based on information provided by the veterans daughter.  She said the veterans death was due to cerebrovascular accident, probably thromboembolism, and chronic hypertension.  

In her April 2003 notice of disagreement, the appellant stated the veterans service history, as reported to her by the veteran, included malaria, beriberi, fever, colds, cough, malnutrition, arthritis, dysentery, and diarrhea.  She asserted that his death was due to tropical diseases the veteran was exposed to in the line of duty.  

In her September 2003 substantive appeal, the appellant stated the cause of veterans death should be subject to presumptive service connection for brain thrombosis and cardiovascular-renal disease, including hypertension.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of information necessary to submit to complete and support a claim and to assist claimants in the development of evidence.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(b) (2004).  In this case, VAs duties have been fulfilled to the extent possible.  
 
Specifically, VA must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; (3) the information and evidence he or she is expected to provide; and (4) request or tell the claimant to provide any evidence in his or her possession that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied the duty to notify by means of letters to the appellant from the RO dated in February 2003 and November 2003.  The appellant was told of the requirements to successfully establish service connection for the cause of the veterans death, advised of her and VAs respective duties, and asked to submit information and/or evidence pertaining to the claim to the RO.  The timing and content of the February 2003 letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  The claims file includes the veterans death certificate and a statement from the doctor that signed his death certificate.  The RO attempted to obtain the veterans service medical records; unfortunately, in November 1996 the National Personnel Records Center indicated that they were not available.  

There is no indication of any relevant records that the RO failed to obtain.  The appellant has stated that during the veterans lifetime he was not admitted to any hospital because of poverty.  In July 1996, the RO had asked the veteran to identify healthcare providers that had treated him since his separation from service, but he did not respond.  Additionally, in response to the ROs November 2003 letter, in December 2003 the appellant stated that she had no other evidence to submit.  

Assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, the evidentiary record does not show that the cause of the veterans death was associated with an established event, injury, or disease in service; manifested during an applicable presumptive period; or otherwise associated with military service.  That the veteran is deceased, i.e., the current disability requirement has been met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), does not by itself trigger the Secretarys obligation under § 5103A(d) of obtaining a medical opinion.  Compare Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, having determined that the duty to notify and assist has been satisfied to the extent possible, the Board turns to an evaluation of the appellants claim on the merits.  


B.  Cause of death  

To prevail on the issue of entitlement to service connection for the cause of the veterans death, the evidence must show that a disability incurred or aggravated by service caused or contributed substantially or materially to cause the veterans death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Therefore, service connection for the cause of a veterans death may be demonstrated by showing that the veterans death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a)(b)(d).  Establishing direct service connection for a disability which was not clearly shown in service requires the existence of a current disability and a relationship or connection between that disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d) (2004); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection for cardiovascular disease may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

In this case, the veteran's death certificate reflects that he died in April 2001 due to cerebrovascular accident, secondary to chronic hypertension, and there is no competent evidence of record contradicting the veterans death was caused by CVA, thromboembolism, secondary to chronic hypertension.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions).  

At the time of his death, the veteran was not service connected for any disability. His discharge certificate from the Philippine Commonwealth Army dated in April 1946 noted that his physical health at the time of discharge was excellent, stating he did not have any wounds or illnesses in service.  The appellant has not brought forth any competent evidence showing that the veterans CVA, thromboembolism, secondary to chronic hypertension had its onset during active service or the first post-service year, or that it was related to any in-service disease or injury.  

In short, the record contains no competent evidence relating the veterans cause of death to his active service.  The only medical statement of record, from Dr. Cabeltes, merely identifies the veterans cause of death without providing a nexus to his service.  The appellant has asserted the veterans death is due to illnesses he allegedly contracted in service, based on her personal observations of the veterans health during his lifetime.  However, there is no evidence indicating she possesses the requisite medical knowledge and education necessary to render a probative opinion on the cause of the veterans death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  By contrast, the veterans discharge certificate dated in April 1946 notes his health was excellent and that he did not suffer from any illnesses or wounds while in service.  Again, no medical professional has ever attributed the cause of the veteran's death as shown on his death certificate to service.  

For the reasons provided above, the preponderance of evidence is against the appellants claim.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).  The Board regrets that a more favorable determination could not be made in this case.  


ORDER

Entitlement to service connection for the veterans cause of death is denied.  


REMAND

Unfortunately, a remand is required to accord due process.  On March 26, 2003, the RO denied basic eligibility for nonservice-connected death pension benefits and entitlement to accrued benefits.  In April 2003, the appellant expressed disagreement with the ROs determination concerning these claims.  No Statement of the Case (SOC) has been provided on these issue, so the appellant has not had an opportunity to perfect an appeal.  In a case in which a claimant has expressed timely disagreement in writing with a rating action of the RO, an appeal has been initiated, and the RO must issue an SOC, and the Board must remand that issue to the RO for that purpose.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following:

Readjudicate the appellants claims for basic eligibility for nonservice-connected death pension benefits and entitlement to accrued benefits.  If the determination remains adverse to her, furnish her a Statement of the Case on these issues.  Notify her of the time limit within which an adequate substantive appeal must be filed in order to perfect an appeal and secure appellate review by the Board.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        ____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

